In an action for a declaratory judgment with respect to a five-year labor relations contract between the parties, defendant appeals from an order of the Supreme Court, Putnam County, dated January 8, 1973, which (1) denied defendant’s motion for partial summary judgment and (2) granted plaintiff’s cross motion for summary judgment (a) declaring the contract invalid as to its last two years (1973 and 1974), by reason of subdivision 2 of section 208 of the Civil Service Law, as amended in 1971, and (b) dismissing defendant’s cross claim. Order reversed, on the law, with $20 costs and disbursements; plaintiff’s cross motion denied; defendant’s motion granted to the extent of directing that defendant have judgment declaring that the agreement is binding for the years 1973 and 1974, as well as 1970, 1971 and 1972; and case remitted to Special Term for entry of a judgment in accordance herewith. That portion of the statute relied upon by Special Term applies only to labor representation that has been challenged by another organization. The instant agreement for five years has not been so challenged and the parties are accordingly bound by its terms until its expiration date. Martuscello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.